In the opinion delivered on this motion, filed June 3, 1895, it is said: "The District Court entered judgment in favor of Shafer  Braden and the Pond Engineering Company, foreclosing their liens upon the property, of which no complaint is made in this court;" and we then proceeded to enter judgment, affirming the judgment of the District Court as to both Shafer  Braden and the Pond Engineering Company. The writer overlooked the fact that the Court of Civil Appeals reversed the judgment of the District Court as to the Pond Engineering Company, from which no writ of error was taken to this court, and that matter was not before us.
We now correct the judgment as entered upon that motion on the 3rd day of June, 1895, and enter the following judgment in lieu thereof: For the error of the District Court in sustaining the defendants' exceptions to the plaintiff's original and amended petition, and in sustaining the exceptions as to the said petition, as amended by the trial amendment, and the error of the Court of Civil Appeals in not sustaining the assignment of plaintiff in error based on that ruling, the judgments of the District Court and of the Court of Civil Appeals are reversed and the cause remanded as to the plaintiff in error, the Warner Elevator Manufacturing Company; and the said judgment of the Court of Civil Appeals is affirmed as to Shafer Braden and the Pond Engineering Company, with the direction, that the execution of the judgment of the District Court in favor of Shafer  Braden be suspended until the determination of this case, so far as may be necessary to secure the rights of equal distribution of the proceeds of the property among the several parties entitled thereto.
Delivered June 13, 1895.